DETAILED ACTION
	This office action is in response to the amendment filed on November 30, 2020.  In accordance with this amendment, claims 1, 2, and 5 have been amended, claim 3 has been canceled, while new claims 6-7 have been added.
Claims 1, 2, and 4-7 are pending, with claim 1 being the sole allowed independent claim.  It is noted that new independent claim 7 is withdrawn from consideration as being related to a non-elected Group (restricted by original presentation herein).

	Applicant may choose to file withdrawn independent claim 7 in a timely divisional (DIV) application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 7 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: when reviewing new claim 7, as a whole, it is determined that this claim is a patentably distinct combination of features in comparison to allowed independent claim 1 (as well as originally filed claim 1).  Multiple features from claim 1 are omitted from claim 7, while the comparison between the two groups relates to a combination and subcombination (Ab and b-added features to claim 1 on November 30, 2020) are not required by claim 7, noting a threaded inner surface on the dust-proof unit and the features found on the right side (at right of flange near 12, 121, 9, 32, etc.) are claimed by new claim 7.  Claim 7 thus is viewed as a subcombination and one not originally claimed and searched.  Because a first office action on the merits (with search, claim analysis, etc.) has already been conducted, independent claim 7 is withdrawn from considered as being related to a non-elected Group.  The Examiner is not afforded sufficient examining time to analyze and search a distinct invention after this 1st office action.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Applicant may filed claim 7 in a timely divisional application.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Allowable Subject Matter
Claims 1, 2, and 4-6 are allowed.  Amended claim 1 is the sole allowed independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Theuerkorn et al. U.S.P. No. 7,264,402 B2) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claim 1 on November 30, 2020.  In particular, note how the structural element 23 is added with the functional language to integrate this cover as found in Applicant’s Figures 1 and 3 (relation of inner space(s) and seal).  Based on the new combination of features as found in independent claim 1, and a careful review of all prior art of the current record, the Examiner is unable to present an anticipation rejection (35 U.S.C. 102) or a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 2 and 4-6 are also in condition for allowance as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 5-10), filed November 30, 2020, with respect to the claim amendments to independent claim 1 to distinguish from the Theuerkorn ‘402 reference, have been fully considered and are persuasive.  Based on the narrowing amendments of independent claim 1, considered now serve to create a patentable distinction over the closest prior art.


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
This application is in condition for allowance except for the following formal matters: 
-Withdrawn new independent claim 7 must be formally canceled, and may be filed in a timely divisional (DIV) application.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 16, 2021